PER CURIAM.
The sole issue in this workers’ compensation case is whether or not claimant’s myocardial infarction is compensable. The referee and Board held that it was. All the medical evidence from four different doctors supports compensability, albeit with varying degrees of assurance. The employer’s principal argument is that this medical evidence is based upon misstatements of fact by the claimant to the doctors. We do not find the misstatements substantial. Furthermore, the referee found that claimant was credible.
Affirmed.